DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/21 and 7/29/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 reciting “a conductive pattern disposed in the space, having an extension that extends along a portion of…the second region of the annular member” and claim 8 8 reciting “wherein the extension extends along a portion of the second region of the conductive annular member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a conductive pattern disposed in the space, having an extension that extends along a portion of the first region or the second region of the annular member” is indefinite, since scope of this limitation cannot be ascertained; i.e., it’s unclear which portion the extension extends along. 
Claim 5 reciting “wherein the first frequency has a first range of 700Mhz ~ 900MHz and the second frequency has a second range of 2300MHz ~ 270OMHz” is indefinite, since scope of “~” cannot be ascertained. In other words, it’s unclear whether “700 ~ 
Claim 7 is rejected for the same reason given for claim 5 above. 
Claim 15 reciting “the supporting member” is indefinite for lacking antecedent basis. It appears this claim should depend on claim 11. 
Rest of the claims are rejected for depending on indefinite claim 1. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable electronic device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Tseng” (US 2019/0109367)
Claim 1: As best understood, Tseng discloses an electronic device comprising: 
a housing including a front plate 180 (Fig. 5), a rear plate 110 (Fig. 6) facing an opposite direction to the front plate, and a side member surrounding a space between the front plate and the rear plate and including a conductive annular member 120 (see Figs. 5-6 and ¶ [0028]); 
at least one mounting member 170 (Fig. 6) connected to the side member and detachably mounted on a portion of a human body such that the rear plate faces the portion of the human body (¶ [0027]: “wrist-wearable”); 

at least one wireless communication circuit 541-543 (Fig. 5) disposed on the substrate (matching circuits 541-543 alter wireless characteristics, such as operating frequency, by fine-tuning lengths of resonant paths, see [0035]; thereby broadly functioning as “wireless communication circuit”); 
a first electrical path 140 connected between the wireless communication circuit and a first point FP of the conductive annular member; 
a second electrical path 150 connected between the ground plane 135 and a second point GP of the conductive annular member in which a first (right) region of the conductive annular member defined between the first point and the second point has a first length and a second (left) region of the conductive annular member defined between the first point and the second point has a second length smaller than the first length (see Fig. 5); and
a conductive pattern 320 disposed in the space, having an extension that extends along a portion (between 321 and 322) of the first region of the annular member, and electrically connected to the wireless communication circuit (using 543; see ¶ [0035]).
  
Claims 2-4: Tseng discloses the electronic device of claim 1, wherein the extension extends along a portion of the first region of the conductive annular member (see Fig. 5); 
wherein the wireless communication circuit is configured to provide a first signal having a first frequency to the first point and a second signal having a second frequency different from the first frequency to the conductive pattern (see Fig. 4); 
wherein the second frequency is higher than the first frequency (see Fig. 4).  


wherein the wireless communication circuit is configured to provide a third signal having a third frequency at the first point and the third frequency exists between the first frequency and the second frequency (see Fig. 4, [0003], [0038]).  
wherein the first frequency has a first range of 700 MHz ~ 900MHz, the second frequency has a second range of 2300MHz ~ 2700MHz, and the third frequency has a third range of 1700MHz ~ 2100MHz (see Fig. 4, [0003], [0038]).  

Claim 8: As best understood, Tseng discloses the electronic device of claim 1, wherein the extension extends along a portion of the second region of the conductive annular member [0038] (A skilled artisan would appreciate that such an arrangement is deemed obvious for desired antenna frequency response).  

Claims 9-10: Tseng discloses the device of claim 2, wherein an operation frequency band of the second frequency is determined, based on a position of the conductive pattern (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).); 
wherein an operation frequency band of the second frequency is determined, based on a coupling area between the conductive pattern and the conductive annular member (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
Claim 15: As best understood, Tseng discloses the electronic device of claim 1, wherein the conductive pattern includes a Laser Direction Structuring (LDS), disposed in a nonconductive portion of the supporting member (see Figs. 5-6 and [0036]).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Tseng (cited above) in view of “Hanabusa” (US 2017/0040701). 
Claim 11: Tseng fails to expressly teach a supporting member disposed in the space, and the conductive pattern is disposed on the supporting member.  
Hanabusa discloses a supporting member 53 (Fig. 2) disposed in the space (between 2 and 64), and the conductive pattern 32 is disposed on the supporting member [0056]. 
Hanabusa teaches [0052] “an antenna pattern 32 (a second antenna pattern) of a prescribed length and the same diameter as the antenna pattern 31 is formed directly below the antenna pattern 31 on the dial cover 53. In this way, the antenna pattern 32 is capacitively coupled with the antenna pattern 31.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Tseng’s invention to include a supporting member disposed in the space, and the conductive pattern is disposed on the supporting member, in order to facilitate coupling with the conductive annular member and obtain desired resonant frequency (Hanabusa: abstract). 


Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Puuri (US 2017/0179581)
Na (US 2017/0214422)
Lo (US 2016/0294038)
De Sousa (US 2021/0119490)
Fujisawa (US 2011/0013491)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/HASAN ISLAM/Primary Examiner, Art Unit 2845